Title: To John Adams from Matthew Ridley, 27 December 1783
From: Ridley, Matthew
To: Adams, John


          Dear Sir
            Auteiul Decemr. 27t. 1783
          I was honored with your two esteem’d Favors of the 18t. & 21st. Ulto.— I should have been a better Correspondent to you since your departure had I not been & still continue to be, under the greatest distress of a kind for Mrs Ridley’s health. I fear she will not recover.
          I am happy to hear that you have profited so well by your Journey— May you continue to reap every advantage from it, you can wish—
          If we may believe Reports from England, those People are at this time in great confusion— The most of them may mean well, but they have not the understanding to execute; and as to those who take the lead, I believe they may know how to do right, but as you observe their oppositions Parties & Passions prevent them—
          You may remember I told you that there would be a change in the Comptroller-ship— do you recollect that I told you one was a half-commonsense, another an Honest Man & the third a Knave? I lay my Life you are at no loss to guess which prevailed.— A New Loan is opened for 100 Millions & I am told it fills pretty fast—
          The King has given permission for the French Officers who served in America to wear the Badge of the Cincinati— Major L’Enfant is come over with Barney & was charged with the application for the permission & also to get the several emblematical Medals struck.— As there is no doubt the Heirs will be as good Men as the Fathers, the Order I am told is to be Hereditary; but this is confined to the Military only— a few Honorary Members are to be admitted; but their Medals, after their Deaths, are to grace the Cabinets of the Curious.—
          You will have no doubt heard that Mr Morris’s Bills on Holland are noted. It makes great noise & particularly in Holland— I wish you may be able to do something effectual in this Business, otherways I fear the effect of it—
          Congress I learn are a moving Body— By the last Accounts they were going to Annapolis— I wish you were in America— Without flattery I think you might be of essential service—
          The Alliance after having taken onboard her Carg[o for Vir]ginia was obliged to put into Phila where she has [been u]nloaded—
          The Affairs of the Caisse-Descompte seem to be arranged.—
          I beg to be kindly remembered to your son & remain with esteem & Respect / Dear Sir / Your most Obedt servt
          Matt: Ridley
        